Name: 2005/371/EC: Council Decision of 3 March 2005 on the signing of the Agreement between the European Community and the Republic of Albania on the readmission of persons residing without authorisation
 Type: Decision
 Subject Matter: Europe;  migration;  European construction;  international affairs
 Date Published: 2006-06-16; 2005-05-17

 17.5.2005 EN Official Journal of the European Union L 124/21 COUNCIL DECISION of 3 March 2005 on the signing of the Agreement between the European Community and the Republic of Albania on the readmission of persons residing without authorisation (2005/371/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 63(3)(b), in conjunction with the second sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) By its decision of 28 November 2002, the Council authorised the Commission to negotiate an agreement between the European Community and the Republic of Albania on the readmission of persons residing without authorisation. (2) Negotiations for the Agreement took place on 15 and 16 May, 18 September and 5 November 2003. (3) Subject to its possible conclusion at a later date, the Agreement initialled in Brussels on 18 December 2004 should be signed. (4) In accordance with Article 3 of the Protocol on the position of the United Kingdom and Ireland, annexed to the Treaty on European Union and to the Treaty establishing the European Community, the United Kingdom has notified its wish to take part in the adoption and application of this Decision. (5) In accordance with Articles 1 and 2 of the Protocol on the position of the United Kingdom and Ireland, annexed to the Treaty on European Union and to the Treaty establishing the European Community, and without prejudice to Article 4 of the said Protocol, Ireland is not taking part in the adoption of this Decision and is not bound by or subject to its application. (6) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark, annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not take part in the adoption of this Decision and is not bound by it or subject to its application, HAS DECIDED AS FOLLOWS: Article 1 The signing of the Agreement between the European Community and the Republic of Albania on the readmission of persons residing without authorisation is hereby approved on behalf of the Community, subject to the Council Decision concerning the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Community subject to its conclusion. Done at Brussels, 3 March 2005. For the Council The President F. BILTGEN